                                    CCase
                                      a s e 1:1:13-md-02481-PAE
                                               1 3- m d- 0 2 4 8 1- P A E DDocument
                                                                            o c u m e nt 11184
                                                                                           1 8 3 Fil e d 112/11/19
                                                                                                  Filed    2/ 1 0/ 1 9 PPage
                                                                                                                         a g e 11 ofof 11

                                                                                     B o c a R at o n               M el vill e                       S a n Di e g o
                                                                                     C hi c a g o                   N a s h vill e                    S a n Fr a n ci s c o
                                                                                     M a n h att a n                P hil a d el p hi a               W a s hi n gt o n, D. C.



                P atri c k C o u g hli n
                p at c @r gr dl a w. c o m
                                                                                      D e c e m b er 1 0, 2 0 1 9

                                                                                                                                                                                 VI A E C F

               T h e H o n or a bl e P a ul A. E n g el m a y er
               U nit e d St at es Distri ct C o urt
               S o ut h er n Distri ct of N e w Y or k
               T h ur g o o d M ars h all U. S. C o urt h o us e
               4 0 F ol e y S q u ar e
               N e w Y or k, N Y 1 0 0 0 7

                                   R e:         I n r e Al u mi n u m W ar e h o usi n g A ntitr ust Liti g ati o n,
                                                N o. 1 3- M D- 2 4 8 1- P A E ( S. D. N. Y.)

               D e ar J u d g e E n g el m a y er:

                            T h e p arti es writ e i n r e g ar ds t o t h e C o urt’s D e c e m b er 6, 2 0 1 9 ( E C F N o. 1 1 8 0) mi n ut e or d er
               dir e cti n g t h e p arti es t o a d dr ess c ert ai n iss u es t h at h a v e aris e n wit h r es p e ct t o t h e e x p erts. W hil e t h e
               p arti es c o nti n u e t o dis a gr e e a b o ut: ( a) t h e pr o pri et y of s u b mit ti n g t h e e x p ert r e p ort of J or g e
               V a z q u e z S er n a; ( b) w h et h er t h e n e w e x p ert o pi ni o ns a n d/ or criti cis ms a d dr ess n e w or e x p a n d e d
               iss u es; a n d ( c) w h et h er a d diti o n al d e p ositi o ns s h o ul d or will be t a k e n, i n or d er t o r es ol v e t h es e
               dis p ut es, t h e p arti es h a v e r e a c h e d t h e f oll o wi n g a gr e e m e nts:

                                   1.           First L e v el P ur c h as er Pl ai ntiffs wit h dr a w t h e r e p ort of J or g e V a z q u e z S er n a;

                                   2.           N o f urt h er d e p ositi o ns will b e t a k e n of t h e r e m ai ni n g e x p erts a t t his ti m e; a n d

                          3.          Pl ai ntiffs will n ot o p p os e D ef e n d a nts fili n g a bri ef ( n ot t o e x c e e d fi v e p a g es) a n d
               s u p p orti n g f a ct a n d e x p ert s u b missi o ns ( n ot t o e x c e e d t e n p a g es i n t ot al) b y Fri d a y, D e c e m b er 2 0,
               2 0 1 9, i n r es p o ns e t o f o ot n ot e 4, p ar a gr a p hs 1 7- 1 9, p ar a gr a p hs 6 6- 7 2 a n d E x hi bits 6- 9 of
               Dr. Gil b ert’s S ur- R e pl y r e p ort dis c ussi n g t h e “ m err y- g o-r o u n d ” or “s h uffl e ” tr a ns a cti o ns a n d
               “ e x c ess l o a d-i ns. ”

                          Wit h t h e a b o v e a gr e e m e nt a n d t h e fili n g of D ef e n d a nts’ f urt h er                                 r es p o ns e t o Dr. Gil b ert’s
               s ur-r e pl y, t h e cl ass c ertifi c ati o n bri efi n g s h o ul d b e c o m pl et e.
 T h e C o urt a p pr o v es of t h e p arti es' a gr e e m e nt a n d                        R es p e ctf ull y,
 a p pr e ci at es c o u ns els' r e a c hi n g a r es ol uti o n o n
 t his iss u e.                                                                               s/ P atri c k C o u g hli n
                                                                  1 2 / 1 1/ 1 9
S O O R D E R E D.
                                                                                              P A T RI C K C O U G H LI N
                    __________________________________
                          P A U L A. E N G E L M A Y E R
                          U nit e d St at es Distri ct J u d g e
               4 8 4 0- 9 4 8 2- 1 8 0 6. v 1
                     6 5 5 W e st B r o a d w a y, S uit e 1 9 0 0      S a n Di e g o, C A 9 2 1 0 1    T el 6 1 9- 2 3 1- 1 0 5 8       F a x 6 1 9- 2 3 1- 7 4 2 3   r g r dl a w. c o m
